Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/6/21 is acknowledged.  The traversal is on the ground(s) that the tool of Group requires an engagement surface.  The tool of Group II does require an engagement surface, but that engagement is surface does not have to be made by placing on a target surface. .  
The argument for lack of burden is likewise unpersuasive as the claims are classified in different areas, require different searches, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction. 
Claims 31-32 are withdrawn from consideration. The status identifiers of claims 31 and 32 must be corrected. 
	
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “repairing a composite structure using the tool of claim 1.”  This limitation recites no repairing steps.  It fails to even recite how the tool is used.  It is not clear if the composite structure is even part of the substrate recited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 14-16, 19-24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Thomas (US 2014/0116610).

As to claims, 1, 5, 9, 10, 14-16, a method for manufacturing a tool comprising: assembling a stack-up 14 comprising a plurality of precured (para 29) composite laminates with at least two plies of carbon reinforced plastic (multiple plies used to form 14, para 22), the stack-up having an engagement surface, wherein a thermoset epoxy film (film = not liquid or powder) adhesive (epoxy as part of the laminates functions as adhesive, para 22) is positioned between adjacent precured composite laminates of the plurality of precured composite laminates; and placing the engagement surface (bottom surface of 14) of the stack-up onto a target surface (top of 12) of a substrate 12 (method steps of fig 4, fig 2-4, para 11-12, 21-35).

As to claim 19, a barrier layer 25 is placed between the engagement and target surface (fig 2, 4).  As to claim 20-22, compacting occurs at step 46 of fig 4, wherien compacting comprising connecting a vacuum bag 24 to the substrate 12 to define a vacuum chamber, wherein the stack-up 14 is received in the vacuum chamber, wherein vacuum in drawn in the vacuum chamber (para 28-32, fig 2-4).

As to claim 23, para 29 discloses that the assembling of the stack-up 12 can be performed simultaneously with the placing the engagement surface of the stack-up onto the target surface of the substrate.  As to claim 24, para 29 discloses the curing can take place at any time during the lay-up process. 

Claim(s) 1, 2, 5, 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dublinski et al (US 5071338).
As to claims 1-2 Dublinski discloses a method for manufacturing a tool 2 comprising: assembling a flexible stack-up comprising a plurality of precured (B-staged, col 3, lines 45-48) composite laminates, wherein at least two of the layers comprises fiber-reinforced plastic (alternating layers layup, col 5, lines 20-42), the stack-up having an engagement surface, wherein an adhesive (fluoroelatomer) is positioned between adjacent precured composite laminates of the plurality of precured composite laminates; and placing the engagement surface (surface of tool contacting strongback – fig 4-5) of the stack-up onto a target surface of a substrate (strong back surface).  See col 3, line 45 – col 4, line 42.
As to claim 17, the service temperature is above 250 deg F, (col 8, lines 3-8)
As to claim 18, Dublinski discloses the placing the engagement surface of the stack-up onto the target surface of the substrate comprises placing such that the engagement surface of the stack-up assumes a contour of the target surface of the substrate (claim 1, tool forms to shape of article).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 8, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claims 1 and 6 above, and further in view of Benson et al. (US 2005/0023728).
As to claims 3, 6, and 8, Thomas is silent as to less than 10 plies and the relative orientation of each ply.  Benson discloses laying up pre-cured (B-staged is partially cured, para 38) multiple plies on each, wherein the number of plies and orientation is varied depending on the strength/stress requirement (para 0053).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use between 5-10 and plies in Thomas’ stack-up as one of ordinary skill would have achieved such a number by performing routine experimentation to optimize the strength/stress required for the application.  Additionally, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to orient one of the plies of fiber-reinforced plastic at a non-zero angle relative to another one of the plies of fiber-reinforced plastic as taught by Benson as such achieved ideal stress and strength. 

As to claims 27 and 28, Benson discloses preparing a supply of cut blanks (blanks cut as discussed in para 53) of procured (para 38) composite laminate, wherein the assembling the stack-up comprises sourcing (cut blanks are supply for stack-up of plies) the plurality of precured composite laminates from the supply of the cut blanks of precured composite laminate (para 53) wherein the preparing the supply of the cut blanks of precured composite laminate comprises: cutting the cut blanks from a bulk feed (material dispensing device) of precured composite laminate (para 53).

Claims 1, 2, 5, 17, 18, 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kociemba et al. (US 6206067) in view of Dublinski et al (US 5071338).
As to claims 1, 2, 5, 30 and 43, Kociemba discloses forming a tool comprising a stack-up comprising a plurality laminates (plates 32), the stack-up having an engagement surface (bottom most surface, and placing the engagement surface of the stack-up onto a target surface (upper surface of 10) of a substrate 10, the being used to repair the substrate having a damage site, and further comprising introducing a filler 16 material to the damage site, wherein the filler material temporarily forms at least a portion of the target surface prior to being removed from the damage site (fig, col 3, lines 62-45, col 6, line 10). 
Kociembia does not disclose the laminates being pre-cured and flexible, the stack up comprising at least two plies of fiber-reinforced plastic, and an adhesive positioned between adjacent precured composite laminates of the plurality of precured composite laminates.  Dublinski discloses the method of claims 1 and 5 as detailed above. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Kociembia such that laminates are pre-cured and flexible, the stack up comprises at least two plies of fiber-reinforced plastic, and an adhesive is positioned between adjacent precured composite laminates of the plurality of precured composite laminates as taught by Dunlinski above as doing such produces a tool with the flexibility to conform to the contour of the substrate.  As to claims 17-18, Dublinksi discloses such as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748